DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 7/5/2022.  Claim 1 is currently amended.  Claims 2 and 7 are cancelled.  Claims 9-14 are newly added.  Claims 1, 3-6 and 8-14 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Trapp fails to disclose a bipolar plate having the claimed surface roughness being disposed in at least parts of the side surfaces of groove inner surfaces and instead discloses surface roughness in the contact surface portion of the BPP which does not include grooves 8,9 since the “flow channels reduce the useful surface of the BPP” [Trapp – pars. 0007-8].  Applicant submits that Trapp’s Example 1 supports this argument in which Trapp discloses a surface roughness of the BPP surface measured before and after sandblasting, which is a blank BPP without fluid flow channel structure.  Applicant further submits that Trapp teaches applying abrasive treatment after complete shaping of the BPP by moulding with subsequent machining [Trapp – par. 0016].  
However, Trapp explicitly teaches that “use of sandblasting technique allows nearly uniform access of the abrasive to all parts of the BPP surface, i.e., protruding lands or fins, and recessed channels, and nearly uniform abrasion can be achieved. Even complicated flow channel structures e.g., containing curvatures are accessible for the abrasive” [Trapp – par. 0018].  Trapp further discloses, that BPP are “subject to an abrasive surface treatment to improve surface contact as well as the reactant transfer to the adjacent gas diffusion electrodes [Abstract]”.  An ordinary skilled artisan would understand from the cited portions of the disclosure of Trapp that abrasive treatment of all parts for the BPP is possible including, in particular, the “recessed channels”, which improves the reactant transfer to the adjacent gas diffusion electrodes. Examiner emphasizes that it is only by way of the flow channels that the reactants can be transferred to adjacent gas diffusion electrodes, and thus, subjecting the flow channels to abrasive treatment is taught by Trapp to improve the reactant transfer to adjacent gas diffusion electrodes.
Applicant argues that Trapp fails to disclose or suggest how rough the side surfaces of groove inner surfaces of the grooves should be after such abrasive treatment, and that the effects of an abrasive treatment can be different in side surfaces of groove inner surfaces and ridge surfaces of a bipolar plate, and that Trapp fails to disclose that groove inner surfaces and ridge surfaces of the BPP have the same roughness, and thus, an ordinary skilled artisan cannot assume the roughness of the side surfaces of groove inner surfaces of the grooves in view of the roughness of ridge surfaces.
However, Trapp explicitly teaches that “use of sandblasting technique allows nearly uniform access of the abrasive to all parts of the BPP surface, i.e., protruding lands or fins, and recessed channels, and nearly uniform abrasion can be achieved. Even complicated flow channel structures e.g., containing curvatures are accessible for the abrasive” [Trapp – par. 0018].  An ordinary skilled artisan would understand by the latter citation that uniform access of the abrasive to all parts of the BPP surface would provide substantially a uniform abrasion.
Applicant argues that Trapp discloses BPP for fuel cells which is not equivalent to a redox flow battery per interview of April 12, 2022.  However, during the interview, Examiner Explained that, because redox flow batteries operate in a similar manner as a fuel cell, if evidence can be found that a bipolar plate having certain surface properties can be used in either a redox flow battery or a fuel cell, the teachings of Trapp would still be sufficient to modify a bipolar plate of a redox flow battery.  Thus, Examiner introduces a new reference, Gago (WO 2016/001400 A1), disclosing bipolar plates having flow channels therethrough of a specified surface roughness that may be used for both fuel cells or redox flow batteries [pars. 0051,0105-106; Fig. 3].  Therefore, an ordinary skilled artisan would find it obvious to employ the BPP of Trapp in a redox flow battery.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “a rough surface which is disposed in at least part of a surface of the ridge and surface roughness of which represented by arithmetic mean roughness Ra is 0.1 μm or larger.”  However, claim 1 requires that “the bipolar plate includes rough surfaces which are disposed in at least parts of side surfaces of groove inner surfaces defining the respective grooves and surface roughness of which represented by arithmetic mean roughness Ra is 0.1 μm or larger.”  It is unclear whether the instantly claimed “part of a surface of the ridge” is (i) the same as “parts of side surfaces of groove inner surfaces defining the respective grooves” of claim 1, or (ii) whether the “parts of side surfaces of groove inner surfaces defining the respective grooves” is defined to be the peripheral regions of bottom surfaces 410b near the ridge side surfaces 410s.  For examination purposes, and in light of the instant specification, support for only interpretation (i) is found in the application, and the subject matter of claim 3 is interpreted to be the same.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3, although worded differently, is the same as the recitation, “the bipolar plate includes rough surfaces which are disposed in at least parts of side surfaces of groove inner surfaces defining the respective grooves and surface roughness of which represented by arithmetic mean roughness Ra is 0.1 μm or larger,” in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Trapp (US 2002/0127457 A1).
	Regarding Claims 1, Trapp discloses a bipolar plate 5 and 6, wherein the bipolar plate is disposed between a positive electrode and a negative electrode of a redox flow battery, wherein the bipolar plate has, in a surface of the bipolar plate facing at least one of the positive electrode and the negative electrode, a plurality of grooves (flow channels 8,9 formed as recessed channels) through which an electrolyte flows and a ridge (protruding lands) positioned between the adjacent grooves, and
wherein the bipolar plate includes rough surfaces which are disposed in at least parts of side surfaces of groove inner surfaces defining the respective grooves and surface roughness of which represented by arithmetic mean roughness Ra is 1.5 to 9 μm [pars. 0007-8,0014,0018; Fig. 1] {Note that although Fig. 1 of Trapp discloses a single fuel cell in which the bipolar plate is at the ends of a positive electrode and a negative electrode rather than being disposed in between thereof, Trapp teaches that a plurality of single cells may be assembled to form a stack in which adjacent single cells are electrically connected by means of bipolar plates positioned between the surfaces of the electrodes opposite to those contacted with the electrolyte membrane [par. 0007].  Thus, an ordinary skilled artisan would readily appreciate that the bipolar plates of Trapp are configured to be disposed between a positive electrode and a negative electrode}.
	Regarding Claim 3, Trapp discloses all parts of the bipolar plate surfaces including the ridges and grooves may be uniformly sandblasted [par. 0018] such that the rough surface is disposed in at least part of a surface of the ridge and surface roughness of which represented by the arithmetic mean roughness Ra is also 1.5 to 9 μm.
Regarding Claim 8, Trapp discloses all parts of the bipolar plate surfaces including the ridges and grooves may be uniformly sandblasted [par. 0018] such that the rough surfaces are formed from a bottom to a top of side surfaces defining the grooves and throughout the length in the longitudinal direction of the grooves.
Claims 4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trapp, as applied to claim 1 above.
	Regarding Claim 4, Trapp fails to disclose a cell frame comprising the bipolar plate according to claim 1.  However, forming the bipolar plate as a cell frame structure is a well-known configuration in the art.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the invention of Trapp to have included a cell frame comprising the bipolar plate according to claim 1 as an obvious structure that is well-known in the art.
	Regarding Claim 5, modified Trap discloses a cell stack comprising the cell frame according to claim 4 [par. 0007].
	Regarding Claims 9-12, Trapp discloses wherein the surface roughness of the rough surfaces represented by the arithmetic mean roughness Ra is 1.5 to 9 μm, which overlaps the respectively claimed ranges, establishing a prima face case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 13, Trapp discloses wherein the surface roughness of the rough surfaces represented by the arithmetic mean roughness Ra is 1.5 to 9 μm, the lower limit of which is close enough to the claimed range, establishing a prima face case of obviousness [MPEP 2144.05(I)].
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trapp, as applied to claim 4 above, and further in view of Gago (WO 2016/001400 A1 – foreign copy and machine translation attached).
	Regarding Claim 6, modified Trapp discloses a fuel cell comprising the cell stack according to claim 5 [Trapp – pars. 0004-8], but fails to specifically disclose the fuel cell comprises a redox flow battery.  However, Gago, from the same field of endeavor, discloses bipolar plates having flow channels therethrough of a specified surface roughness that may be used for both fuel cells or redox flow batteries [pars. 0051,0105-106; Fig. 3].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Gago to have modified the fuel cell of Trapp to have included a redox flow battery comprising the cell stack according to claim 5.
	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trapp, as applied to claim 4 above, and further in view of Shirvanian (US 2011/0183228 A1).
	Regarding Claim 14, Trapp fails to particularly disclose wherein the bipolar plate includes rough surfaces which are disposed only in one or more parts of the side surfaces of groove inner surfaces defining the respective grooves.  However, Shirvanian, from the same field of endeavor, discloses a bipolar plate 324 including a plurality of grooves (fluid flow channels 306) through which an electrolyte flows and a ridge (landing areas 304 including walls 306a,c) positioned between the adjacent grooves, wherein the bipolar plate may include rough surfaces which may be disposed to any portion of the flow channel including side walls 306a,c of the ridge and/or bottom wall 306b of the groove [Shirvanian – pars. 0038-39; Fig. 3A].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the bipolar plate of Trapp wherein the bipolar plate includes rough surfaces which are disposed only in one or more parts of the side surfaces of groove inner surfaces defining the respective grooves as a well-known configuration in the art for providing rough surfaces to the bipolar plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724